                                              Case 3:18-cv-02115-JAH-NLS Document 5 Filed 12/28/18 PageID.22 Page 1 of 2

                                               Joshua Swigart, Esq. (SBN: 225557)
                                          1    josh @westcoastlitigation.com
                                          2    Yana A. Hart, Esq (SBN: 306499)
                                               yana@westcoastlitigation.com
                                          3    Hyde and Swigart, APC
                                               2221 Camino Del Rio South, Suite 101
                                          4    San Diego, CA 92108
                                               Telephone: (619) 233-7770
                                          5    Facsimile: (619) 297-1022
                                          6    Attorneys for Plaintiff
                                          7    Ophelia Augustine

                                          8
                                                                        UNITED STATES DISTRICT COURT
                                          9                           SOUTHERN DISTRICT OF CALIFORNIA
                                         10
                                         11       OPHELIA AUGUSTINE,                                  CASE NO.: 18-CV-02115-JAH-NSL
                                         12
                                                                                                      NOTICE OF VOLUNTARY
HYDE & SWIGART




                                         13                            Plaintiff,                     DISMISSAL OF ACTION WITH
                 San Diego, California




                                         14       v.                                                  PREJUDICE AS TO THE NAMED
                                                                                                      PLAINTIFF AND WITHOUT
                                         15       LIEN ENFORCEMENT, INC.,                             PREJUDICE AS TO THE
                                                                                                      PUTATIVE CLASS
                                         16
                                                                      Defendant.
                                         17                                                           HON. JOHN A. HOUSTON
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                                       Plaintiff OPHELIA AUGUSTINE and defendant, LIEN ENFORCEMENT,
                                         24
                                               INC. (“Defendant”), hereby jointly move to dismiss the above entitled action with
                                         25
                                               prejudice as to the named Plaintiff and without prejudice as to the Putative Class,
                                         26
                                               pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                         27
                                                       The notice and approval requirements of Federal Rule of Civil Procedure
                                         28
                                                ______________________________________________________________________________________________________
                                                Notice of Voluntary Dismissal                - !1 of 2! -                       18-cv-02115-JAH-NSL
                                              Case 3:18-cv-02115-JAH-NLS Document 5 Filed 12/28/18 PageID.23 Page 2 of 2


                                          1    23(e) 1 are inapplicable to the parties’ settlement and dismissal of this Putative Class
                                          2    action because this action has not been certified as a class. Regardless, there is no
                                          3    prejudice to the absent class members because (i) it is highly unlikely that there has

                                          4    been any reliance by putative class members on the filing of this class action to

                                          5    vindicate their rights; (ii) putative class members’ claims will not be prejudiced by

                                          6    lack of adequate time to file other actions due to the tolling of the absent class
                                               members’ claims; (iii) there have been no concessions, impairments or other actions
                                          7
                                               taken by the Parties’ counsel that would prejudice the class’ claims; and (iv) the
                                          8
                                               putative class members are being dismissed without prejudice.
                                          9
                                                     WHEREFORE, the parties respectfully request that this Court dismiss this
                                         10
                                               action with prejudice as to the named Plaintiff, and without prejudice as to the
                                         11
                                               Putative Class, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                         12
HYDE & SWIGART




                                         13    Dated: December 28, 2018                               HYDE & SWIGART, APC
                 San Diego, California




                                         14                                                   By: s/ Yana A. Hart
                                         15                                                       Yana A. Hart
                                                                                                 Attorney for Plaintiff
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                               1Federal Rule of Civil Procedure 23(e) states “[t]he claims, issues or defenses of a certified class
                                         28
                                               may be settled, voluntarily dismissed, or compromised only with the Court’s approval.
                                                ______________________________________________________________________________________________________
                                                Notice of Voluntary Dismissal                - !2 of 2! -                       18-cv-02115-JAH-NSL
